THE COURT.
Robert Lee Nusbaum has caused to be filed with this court the record on his appeal from an order of. the Superior Court of Los Angeles County denying his motion to correct a judgment declaring him guilty of robbery and ad*27judging him to be an habitual criminal by striking therefrom that portion thereof declaring him to be an habitual criminal.
It is the contention of the appellant that although he had been twice convicted of felonies, once in Nevada and once in California, and admitted such convictions and to having served partial terms for each, the former judgments and his incarceration thereunder were not such as would render him an habitual criminal within the purview of section 644 of the Penal Code. The facts related by appellant in his application to the superior court and the arguments that he advances need not be stated in making disposition of the appeal.
The writ of error coram nobis is not appropriate or available as a remedy for correction of a judgment where the facts upon which redress is sought were known to the applicant at the time the judgment was rendered. Appellant makes no contention that any pertinent facts were unknown to him at that time and even if, as he claims, he did not understand that he could be adjudged an habitual criminal his ignorance furnishes no reason for entertaining an application for correction of the judgment through the procedure which he has adopted. As to the limitations upon the use of that procedure see People v. Ayala, 138 Cal.App.2d 243 [291 P.2d 517].
The order is affirmed.